United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 06-1167
                               ___________

Andre Rahim/Hunter,                   *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Eric Bowman, CO-I, East Arkansas      *
Regional Unit, ADC; Larry Norris,     *
Director, Arkansas Department of      * [UNPUBLISHED]
Correction; Ray Hobbs, Chief Deputy *
Director, Arkansas Department of      *
Correction; G. Harmon, Warden, East *
Arkansas Regional Unit, ADC; Mrs.     *
Tobar, Sgt., East Arkansas Regional   *
Unit; Arthur Brown, CO-I, East        *
Arkansas Regional Unit, ADC,          *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: September 19, 2006
                             Filed: September 28, 2006
                              ___________

Before WOLLMAN, BEAM, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
       Inmate Andre Rahim/Hunter appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 action after a pretrial evidentiary hearing. We grant him in forma
pauperis status, leaving the fee-collection details to the district court. See Henderson
v. Norris, 129 F.3d 481, 483-85 (8th Cir. 1997) (per curiam). We find no abuse of
discretion in the district court’s Federal Rule of Civil Procedure 4(m) dismissal
without prejudice of the claims against defendant officers Eric Bowman and Arthur
Brown. See Edwards v. Edwards, 754 F.2d 298, 298 (8th Cir. 1985) (per curiam).
Having carefully reviewed the audiotape of the evidentiary hearing, see Johnson v.
Cowell Steel Structures, Inc., 991 F.2d 474, 478 (8th Cir. 1993), we agree with the
district court’s assessment of Rahim/Hunter’s claims against the remaining parties.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                           ____________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-